DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.
 

Introductory Remarks
	In response to communications filed on 25 May 2021, claims 1-8, 10-11, 16, and 20 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1 and 9 are presented in independent form.

The 103 rejection to the claims have been withdrawn in view of the amendments to the claims. The claims have been found allowable over the prior art of record, and a notice of allowance hereby issued.


Response to Arguments
Applicants arguments filed 25 May 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The amendments overcome the rejection, and have been found allowable over the prior art of record.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims have been examined on the merits and have been found to be allowable over the prior art of record.
An updated search was performed and relevant prior art found were:
Dutta et al. (US 2019/0340216): described a system for storing reformatted updated data in one system which had been received from another system (see, e.g., Dutta et al. at [0005] and [0036]). However, Dutta pertains to data integration (i.e., the data itself) rather than schema updates (i.e., the structure of the data).
Becker (US 2008/0162509 A1): described a system for deploying (new) templates to a tenant space. However, Becker does not appear to disclose the deployment of updates/changes to a schema, but appears to be more concerned with the data integration aspect, rather than the structural schema change aspect as in the present invention. See, e.g., Becker, [0135], where the system solves the issue with regards to how previously deployed and running tenants may wherein fields in the first system are represented differently in the at least one connected system, wherein differently represented comprises representing a single data field as a plurality of data fields”, much less the limitation concerning “wherein the configuration corresponds to the alignment of the second, corresponding customizable template with a same or similar customization as applied to the first customizable template and a mapping accounts for differently represented fields”, as claimed.

The prior art of record, including those found during the last search (see above), do not appear to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
5 June 2021